internal_revenue_service cepartment of um te u h- f 00-0u washington dc cantact person yo - oo telephone number oo i ou in reference to ees tep-ra ti date apr legend company a plan x plan y dear this is in response to a letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative requesting tulings under sec_512 and e of the internal_revenue_code the code the following facts and representations were submitted in connection with your request effective date company a established an employee_stock_ownership_plan esop qualified under sec_401 a and e of the code plan y plan y has a favorable determination_letter issued on date effective date company a established plan x a profit-sharing_plan which includes a qualified_cash_or_deferred_arrangement under sec_401 of the code plan x also has a determination_letter issued on date during the plan_year plan x and plan y collectively the plans were amended and restated to comply with federal tax legislation affecting qualified_plans plan x permits employees to choose among six options for the investment of elective_deferrals specifically each esop account consists of including a company a stock fund effective date plan x was also amended to provide that the portion of a participant’s account that is invested in company a stock company a stock fund constitutes an esop account under sec_409 and sec_4975 of the code account that was invested in the company a stock fund as of date any additional elective_deferrals that are invested in the company a stock fund on or after the amendment’s effective date any amounts that were invested at any time in the company a stock fund on or after the effective date with adjustments for income withdrawals contributions and expenses and any matching_contributions made in company a stock on or after the effective date the portion of each participant’s anf effective date any participant with an investment in the company a stock fund will be restricted from transferring amounts held in the fund to any of the other investment funds offered under plan x except as may be necessary to satisfy the diversification requirements following these and other amendments the esop component of plan x is intended to be a stock_bonus_plan which will comply with the esop requirements favorable determination letters will again be requested for plan x including the esop component and for plan y as of the date of your ruling_request company a had a total of big_number shares of common_stock issued and outstanding big_number of which are owned by the esop component of plan x and big_number shares owned by plan y thus all of the outstanding common_stock of company a is owned by plans x and y a total of big_number shares are allocated to participants’ and former employees’ accounts under the plans with stock ownership per account ranging from dollar_figure percent to percent of the total number of shares outstanding each share of company a stock has identical voting and dividend rights and you represent that all of the authorized issued and outstanding shares of stock of company a qualify as employer_securities under sec_409 of the code on or before date company a will file an s election with the internal_revenue_service with an effective date of date based on the above facts and representations you request the following rulings the company a stock held by the esop component of plan x and by plan y will not be treated as an interest in an unrelated_trade_or_business under sec_512 of the code or any corresponding successor provision following company a’s s election effective for the tax_year beginning on date all of the income of company a and gain realized from the disposition of company a stock passed through to the esop component of plan x and to plan y will be exempt from the unrelated_business_income_tax ubit under sec_512 of the code or any corresponding successor provision based on the exemption under sec_512 or any corresponding successor provision following the effective date of company a’s s election sec_512 and b of the code provides that if an organization described in sec_1361 holds stock in an s_corporation such interest shall be treated as interest in an unrelated_trade_or_business and notwithstanding any other provision of part i general_rule of subchapter_f exempt_organizations all items of income loss or deduction taken into account under sec_1366 and any gain_or_loss on the disposition of the stock in the s_corporation shall be taken into account in computing the ubit of such organization sec_1361 of the code refers to a qualified_trust described in sec_401 and exempt from taxation under sec_501 as one of the types of exempt_organizations permitted to be a shareholder of an s_corporation sec_1366 provides rules for determining the tax of a shareholder of an s_corporation 32s sec_512 of the code provides that sec_512 does not apply to employer_securities as defined under sec_409 held by an esop described under sec_4975 sec_409 of the code generally defines employer_securities to mean common_stock issued by the employer which is readily tradeable on an established_securities_market or if there is no such stock common_stock issued by the employer which has a combination of voting power and dividend rights at least equal to that class of common_stock of the employer having the greatest voting power and that class of common_stock having the greatest dividend power regarding ruling_request we conclude that based on current law the s_corporation stock heid by the esop component of plan x and by plan y is not treated as an interest in an unrelated_trade_or_business under sec_512 and sec_512 of the code following the effective date of company a’s s election regarding ruling_request we further conclude that because you represent that company a stock qualifies as employer_securities within the meaning of sec_409 the exemption provided under sec_512 applies with respect to the company a stock held by plans x and y beginning on the effective date of the s election however section dollar_figure of revproc_2000_4 ilr b provides that the service will not tule on the tax effects of proposed_legislation thus the above rulings are limited to the exemption provided by current law the above rulings are based on the assumption that plan x and plan y are qualified under sec_401 a and e of the code and that their related trusts are exempt under sec_501 at all relevant times in addition these rulings also assume that the stock of company a held by the plans qualifies as employer_securities within the meaning of sec_409 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours - by at john swieca manager employee_plans technical group tax_exempt_and_government_entities_division enclosure deleted copy of the ruling notice ce
